DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record, Lee in view of Phulwani, as applied in the Office Action mailed 13 December 2021, does not teach or suggest every element of the claim in combination as follows.
Claim 1
Lee in view of Phulwani
1. (Currently Amended) A touch input device comprising: 
Lee: abstract
a pressure sensor detecting a pressure of touching a surface of the touch input device, wherein the pressure sensor includes a plurality of electrodes to form a plurality of channels, and
Lee paragraph 86, as in, e.g., Fig. 12c, paragraph 186
the touch input device detects a magnitude of a pressure for a touch based on a change amount of an electrical characteristic detected in the each channel and an SNR improvement scaling factor assigned to each channel,
Lee paragraph 194
wherein the SNR improvement scaling factor assigned to a channel in which N largest signals are detected among the signals detected in each channel is 1, N being a natural number greater than 1, the SNR improvement scaling factor assigned to a channel in which N smallest signals are detected is -1, and the SNR improvement scaling factor assigned to the remaining channels is 0, wherein the touch input device detects the magnitude of the pressure by adding a second value to a first value,
Lee teaches some of this: e.g., paragraph 223. But Lee does not teach the SNR improvement scaling factor assigned to a channel in which N smallest signal are detected is -1. Phulwani, as applied in the previous Office Action, teaches substracting the smallest signal in paragraph 39: “subtracting the lowest observed sensor ad level.” But Phulwani does not teach combining multiple (as in, more than one) sensor values in the claimed way: combining the N largest and subtracting the N smallest, where N is greater than one.
wherein the first value is each of the N largest signals multiplied by the SNR improvement scaling factor of 1 and then summed, and
Lee paragraph 223
wherein the second value is each of the N smallest signals multiplied by the SNR improvement scaling factor of -1 and then summed.
Again, Phulwani teaches subtracting the lowest signal, but not N low signals.


Note that some of the prior art of record does use multiple second readings – for instance, Agarwal et al. (US 2017/0090668), or Jiang et al. (US 2017/0364191) – but in these cases they are not the N smallest signals. Therefore the combination of subject matter as a whole renders it allowable over the prior art of record.
Regarding claims 3:
This claim contains language somewhat similar to claim 1. Lee in view of Phulwani similarly does not teach or suggest an SNR improvement factor of 1 for the N largest signals, and then taking the smallest signal and multiplying it by the SNR improvement scaling factor of -N, where N is greater than 1. This combination of subject matter in combination with the other language of the claim renders it allowable over the prior art of record.
Regarding claims 4-15:
These claims contain language similar to that of claims 1 and 3, or (in the case of claims 8 and 9) were previously indicated as containing allowable subject matter in a prior Office Action, or are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694